Citation Nr: 0417203	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-12 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
rotator cuff tear with subacromial impingement and bursitis. 

2.  Entitlement to a compensable rating for a pilonidal 
cystectomy scar.


REPRESENTATION

Appellant represented by:	Noncommissioned Officers 
Association


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 through April 1997.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, granted service connection for post 
cystectomy pilonidal cyst (essentially a scar) and for a left 
rotator cuff tear with subacromial impingement and bursitis, 
each rated noncompensable.  An October 2002 rating decision 
increased the rating for the left shoulder disorder to 10 
percent, effective from the date of grant of service 
connection.  

The veteran had requested a Travel Board Hearing, but 
canceled that request in a March 2003 statement.  In November 
2003, the Board remanded this case for additional 
development.  

The matter of the rating for left shoulder disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

The veteran's pilonidal cystectomy scar is reasonably shown 
to have been tender and painful throughout, and reasonably 
shown to be adherent (reflecting underlying soft tissue 
damage) and measuring 40 to 50 square centimeters.


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's pilonidal 
cystectomy scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.118, Diagnostic Codes (Codes) 7804 (2002), 
7801 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  

The June 1998 statement of the case (SOC), supplemental SOCs 
(SSOCs) in August 1998, October 2002, and March 2004, and 
duty to assist letters in November 2002 and January 2004 
properly provided notice on the "downstream" issue of an 
increased rating.  VAOPGCPREC 8-2003 (Dec. 2003).  
Specifically, the veteran was informed of the laws and 
regulations regarding claims for increase and provided both 
the previous and the current criteria for rating skin 
disorders.  The duty to assist letters discussed the VCAA and 
apprised the veteran as to his own and VA's responsibilities 
with regard to claims development.  The appellant has been 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  

Regarding the duty to assist, VA has obtained available 
records.  An examination was conducted in August 1998.  In 
February 2004, the veteran specifically indicated that the 
scar has not been very troublesome and that he has not had 
any treatment for the condition since 1998.  Consequently 
clearly there is no outstanding pertinent evidence, and 
another examination is not indicated.  No further assistance 
to the veteran is required.

Factual Background

On VA examination in July 1998, the veteran indicated that 
his post cystectomy pilonidal cyst (essentially a residual 
scar) caused discomfort and burning after prolonged sitting.  
Physical examination revealed a scar over the sacrum 
measuring approximately five centimeters wide by about eight 
to ten centimeters in length.  Also shown was a large 
cicatrix across the central area, none of which was 
particularly tender.  There was some adherence, no 
ulceration, and a superficial break in the skin.  The 
diagnosis was scar from old pilonidal sinus excision with 
minimal problems.   

In a February 2004 statement, the veteran indicated that he 
has had no further treatment for his residuals of a pilonidal 
cyst.  He noted  that the cystectomy residual scar has not 
been very troublesome, 

Law and Analysis

At the outset it is noteworthy that the appeal is from a 
rating decision that granted service connection and assigned 
the initial rating for this disability.  Accordingly, 
"staged" ratings may be assigned, if warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not warranted since impairment 
due to the pilonidal cystectomy scar has not fluctuated 
significantly during the appellate period.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating  the skin.  See 67 Fed. 
Reg. 49,590 (2002).  Because this change took effect during 
the pendency of the appellant's appeal, both the former and 
(from their effective date) the revised criteria will be 
considered in evaluating the appellant's service-connected 
pilonidal cystectomy scar.  

Prior to August 30, 2002, the pilonidal cystectomy scar was 
most appropriately rated under 38 C.F.R. § 4.118, Code 7804 
(2002).   Under Code 7804, a maximum rating of 10 percent may 
be assigned for a superficial scar which is tender and 
painful on objective demonstration.  

The revised rating criteria that most aptly apply in rating 
the disability at hand are found in Code 7801.  Under Code 
7801, a 10 percent rating is warranted for scars other than 
head, face, or neck, that are deep or that cause limited 
motion, with area or areas exceeding six square inches (39 
sq. cm.).  An area or areas exceeding 12 square inches (77  
sq. cm.) warrants a 20 percent rating.  Greater areas of 
scarring warrant higher evaluations.  Note (2) at the end of 
Code 7801 indicates that a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 
(effective August 30, 2002),

Since the record reflects that on July 1998 VA examination 
the veteran's pilonidal cystectomy scar caused discomfort and 
burning with prolonged sitting (a complaint not discounted by 
the examiner) and since "not particularly tender" still 
reflects some degree of tenderness, a 10 percent rating is 
warranted for the pilonidal cystectomy scar under the version 
of Code 7804 then in effect.  That was the maximum schedular 
rating available under Code 7804.  Symptoms or impairment 
warranting consideration of a still higher rating under any 
alternate rating criteria then in effect are neither shown, 
nor alleged.

The revised criteria in effect since August 30, 2002 provide 
an alternate (and more appropriate) basis for rating this 
disability.  On August 1998 VA examination, it was noted that 
the scar over the sacrum involved adherence, indicating 
underlying soft tissue damage (thus the scar may be 
characterized as deep).  The scar measured approximately five 
centimeters wide by eight to ten centimeters long (or 40 to 
50 square centimeters).  These findings warrant a 10 percent 
rating under the revised Code 7801.  A rating in excess of 10 
percent for the size of his not warranted, as the cystectomy 
scar area is far short of the "exceeding 77 square 
centimeters" threshold dimension for the next higher, 20 
percent, rating.  


ORDER

A 10 percent rating is granted for pilonidal cystectomy scar, 
subject to the regulations governing payment of monetary 
awards.

REMAND

In February 2004, the veteran asserted that his service-
connected left shoulder disability has become progressively 
worse since 1998 and that discomfort from the disability 
affects his sleep.  He requested to be re-examined.  In light 
of the claim of worsening symptoms and the fact that it has 
been two years since the veteran's last examination, another 
examination is indicated.  Significantly, this appeal is from 
the rating decision granting service connection for the 
disability at issue and assigning the initial rating.  
Consequently, "staged ratings" may be for consideration.  
See Fenderson, supra.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
to ascertain the current severity of his 
service-connected left shoulder disorder.    
The veteran's claims folder must be 
available to, and reviewed by the 
examiner.  Any indicated tests or 
studies, specifically including range of 
motion studies, should be completed.  The 
examiner should indicate whether there 
would be greater impairment of shoulder 
function due to pain on use or with 
exacerbation and, if so, to what degree.  
The examiner should be asked to explain 
the rationale for any opinion given.  

2.  The RO should then readjudicate the 
claim.  "Staged ratings" should be 
considered, if applicable.  If the 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand is to assist the veteran with the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



